Citation Nr: 0030551	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an effective date prior to December 11, 1995, 
for the assignment of a compensable rating for the service-
connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating action of the 
RO that assigned a 10 percent rating for the veteran's 
service-connected psychiatric disorder, now characterized as 
PTSD, effective on December 11, 1995.  

By a subsequent rating action, that rating was increased to 
the current level of 50 percent.  The veteran withdrew his 
appeal for an increased rating for the service-connected PTSD 
by letter dated in November 1998.  

In addition to the above, the veteran also appealed an August 
1996 rating decision of the RO which determined that the 
decision to grant benefits effective no earlier than December 
11, 1995, was not "clearly and unmistakably erroneous."  

Following a personal hearing conducted before this Member of 
the Board in December 1997, at which time the veteran 
presented extensive argument and testimony, the Board 
determined that the issue on appeal concerned the propriety 
of actions taken by the RO in 1957 to discontinue payment of 
compensation for his service-connected psychiatric disorder, 
as opposed to clear and unmistakable error in the June 1996 
rating decision.  

The Board remanded this matter for additional development of 
the record in March 1998.  

In May 1999, the Board denied an effective date earlier than 
December 11, 1995, for the assignment of a compensable rating 
for the service-connected PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2000, the Court granted a Joint Motion for Remand, 
vacating the Board's decision and remanding for additional 
proceedings.  



REMAND

The Board is a bit perplexed at the basis underlying the 
Court's Order in this case.  As noted in the Joint Motion  
for Remand, the Board had stated in its decision that the 
veteran's general allegation that the August 1957 decision 
was erroneous did not meet the restrictive definition of 
clear and unmistakable error (CUE) described in Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  However, in regard to 
the CUE claim, it was stipulated in the Joint Motion that the 
Board had "failed to consider the appellant's specific and 
narrowly limited allegation that he was not given notice of 
the rating reduction in 1957, in violation of the Fifth 
Amendment's due process clause."  

In fact, in its decision, the Board did determine that the 
notice was sent to the veteran's last known address of 
record.  Nonetheless, the Board does not understand how the 
failure to give notice could be grounds for a claim of CUE.  
Indeed, if VA did not give notice of the reduction, it would 
appear that there would be no final decision on which a claim 
of CUE could be based.  

Despite signing the Joint Motion for Remand before the Court, 
solely on the grounds that the Board failed to address the 
veteran's allegation that it was CUE not to provide notice of 
the 1957 reduction, the veteran's representative now has 
provided written argument to the Board indicating that the 
veteran did "not intend to press a claim of clear and 
unmistakable error."  

The Board, however, is bound by the Court's order.  See 
Harris v. Brown, 7 Vet. App. 547 (1995).  Thus, inasmuch as 
the claim of CUE on the grounds that the veteran was not 
provided notice of the rating reduction in 1957 has not been 
addressed by the RO, the Board must remand this matter for 
initial consideration by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

After undertaking any development deemed 
warranted, the RO should review the issue 
on appeal.  In doing so, the RO should 
address the veteran's argument that he 
did not receive notice of the 1957 
reduction and that such failure to 
provide notice amounted to CUE.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 5 -


